DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The currently filed arguments/remarks, filed on 1/6/2022, have been entered and fully considered.
No claims have been amended currently.
Instant claims 1, 4-5, 8-16, and 18-23 are pending.

Response to Arguments
Applicant's arguments/remarks filed 1/6/2022 have been fully considered but they are not persuasive. 
Applicant states and discusses on p. 6-9 of the currently filed remarks that, “Ingber is deficient in this regard in at least two ways. First, even if Ingber [0029] and [0033] disclosed the recited anticoagulant and reagents (which is not the case), Ingber [0029] and [0033] are silent with respect to the spatial inter-relationship in which the microchannel contains the ‘anticoagulant,’ whereas a different compartment (i.e., a plurality of additive channels) contains the ‘reagents capable of re-activating a coagulation cascade.’ Second, Ingber [0029] and [0033] also fail to teach the recited 
The Examiner disagrees; see below. 
First, the applicant states and discusses an unclaimed component in the “spatial inter-relationship”; this is not explicitly claimed in the instant claims and is not considered by the Examiner previously nor currently. 
Second, the applicant states and discusses that Ingber et al. does not discloses, “… the microchannel contains the ‘anticoagulant,’ whereas a different compartment (i.e., a plurality of additive channels) contains the ‘reagents capable of re-activating a coagulation cascade.” However, Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”). In addition; Ingber et al. discloses (para. [0029]) the use of separate chambers for holding media and/or drugs, wherein the chambers are separate from each other 
Third, applicant states and discusses that Ingber et al. “does not read on or suggest the specifically recited species of ‘anticoagulant’ and ‘reagents capable of re-activating a coagulation cascade,’…” However, Ingber et al. discloses (para. [0029]) the use of culture media and drugs for incubating thin films in order to replicate relaxed and contracted thin films for grading the response of the tissue in the films to different types of drugs:  (encompassing “a fluid sample comprising anticoagulant…” and the use of “a first reagent comprising one or more reagents capable of re-activating the coagulation cascade…”). Also, Ingber et al. teaches (para. [0029]) the use of countering chemicals or reagents in fluid form (further encompassing ‘anticoagulant’ and ‘reagents capable of re-activating a coagulation cascade’) in order to replicate processes using organ chip(s) for analysis of drug efficacy, toxicity, and/or pharmacodynamics (para. [0003]). In view of para. [0103] of Ingber et al. expressly discussing observing blood and blood clot formation (also defined as “a coagulation cascade”), it is the still the position of the Examiner that Ingber et al. does read on the limitations of ‘anticoagulant’ and ‘reagents capable of re-activating a coagulation cascade’ in the instant claims for the purpose of observing drug reactions with different types of tissues in order to grade their performance (para. [0029]). Though, Ingber et al. may not employ the same terminology as the instant application, this does not mean that the reference’s terminology cannot be employed to meet the claimed limitations; it has been held by the Courts that “… elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
With everything stated above, it is still the position of the Examiner that Ingber et al. still reads on the limitations of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 8-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0342445 A1 (Ingber et al.).
In regards to instant claims 1, 4-5, and 14-16; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant.  Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise:  a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber, wherein the bottom surface is embedded with an array of microelectrodes for recording of action potentials, and wherein the top surface of the second chamber is placed with at least a pair of electrodes for providing electric field stimulation to the muscle cells.  In an embodiment, Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have opposing positioned inlets (“input port”) and outlets (“output port”) for delivery of fluids to the Microvascular channels (encompassing a type of “additive channels” within said microfluidic device) lined by microvascular endothelium and Interstitial fluid channels (also encompassing a type of “additive channels” within said microfluidic device) lined by organ-specific parenchymal “cells” (“an active region comprising cells”) - e.g. alveolar epithelium, heart muscle, hepatocytes, etc.  Furthermore, Ingber et al. discloses (para. [0064]) that at least one port can be connected to a pump or a syringe, via a tubing (also encompassing “additive channels” that externally attach to a microfluidic device), to facilitate the fluid transfer through the channel and/or to apply a pressure to the channel. Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific binding of a species in the fluid to the inner surface(s) of a channel(s); e.g. the use of a surfactant or a blocking protein for reducing cell or protein adhesion.  
Ingber et al. does not expressly disclose “a fluid sample comprising anticoagulant…” and “a first reagent solution comprising one or more reagents capable of re-activating the coagulation cascade…”. However, Ingber et al. discloses (para. [0029]) the use of culture media and drugs for incubating thin films in order to replicate relaxed and contracted thin films for grading the response of the tissue in the films to different types of drugs:  (encompassing “a fluid sample comprising anticoagulant…” and the use of “a first reagent comprising one or more reagents capable of re-activating the coagulation cascade…”). Ingber et al. teaches (para. [0029]) the use of countering chemicals or reagents in fluid form in order to replicate processes using organ chip(s) for analysis of drug efficacy, toxicity, and/or pharmacodynamics (para. [0003]); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ countering chemicals or reagents like coagulants and anticoagulants for the purpose of observing drug reactions with different types of tissues in order to grade their performance (para. [0029]).

In regards to instant claims 12-13 and 18-19; Ingber et al. discloses (fig. 1 and 11e, and para. [0013]) a lung-on-a-chip comprising “perpendicular” ports and lines for nutrient delivery, waste disposal, and/or creation of a pressure gradient to mimic breathing.

In regards to instant claims 8-9 and 20-22; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant (“A system …”). Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise: a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber, wherein the bottom surface is embedded with an array of microelectrodes for recording of action potentials, and wherein the top surface of the second chamber is placed with at least a pair of electrodes for providing electric field stimulation to the muscle cells. In one embodiment, Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have opposing positioned inlets (“input port”) and outlets (“output port”) for delivery of fluids to the Microvascular channels (encompassing a type of “additive channels” within said microfluidic device) lined by microvascular endothelium and Interstitial fluid channels (also encompassing a type of “additive channels” within said microfluidic device) lined by organ-specific parenchymal cells - e.g. alveolar epithelium, heart muscle, hepatocytes, etc. Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific binding of a species in the fluid to the inner surface(s) of a channel(s); e.g. the use of a surfactant or a blocking protein for reducing cell or protein adhesion. Furthermore, Ingber et al. discloses (para. [0064]) that at least one port can be connected to a pump or a syringe, via a tubing (also encompassing “additive channels” that externally attach to a microfluidic device), to facilitate the fluid transfer through the channel and/or to apply a pressure to the channel.
Ingber et al. does not expressly disclose “a fluid sample comprising anticoagulant…” and “a first reagent solution comprising one or more reagents capable of re-activating the coagulation cascade…”. However, Ingber et al. discloses (para. [0029]) the use of culture media and drugs for incubating thin films in order to replicate relaxed and contracted thin films for grading the response of the tissue in the films to different types of drugs:  (encompassing “a fluid sample comprising anticoagulant…” and the use of “a first reagent comprising one or more reagents capable of re-activating the coagulation cascade…”). Ingber et al. teaches (para. [0029]) the use of countering chemicals or reagents in fluid form in order to replicate processes using organ chip(s) for analysis of drug efficacy, toxicity, and/or pharmacodynamics (para. [0003]); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ countering chemicals or reagents like coagulants and anticoagulants for the purpose of observing drug reactions with different types of tissues in order to grade their performance (para. [0029]).

In regards to instant claims 10-11 and 23; Ingber et al. discloses (fig. 1 and 11e, and para. [0013]) a lung-on-a-chip comprising “perpendicular” ports and lines for nutrient delivery, waste disposal, and/or creation of a pressure gradient to mimic breathing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797